ON PETITION FOR REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7907



EUGENE C. NICHOLAS,

                                            Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,     Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-493-2)


Submitted:   July 26, 2002                 Decided:   August 7, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene C. Nicholas, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Eugene C. Nicholas appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).

Although we initially dismissed this appeal as untimely, we granted

Nicholas’ rehearing petition and have now considered the appeal on

the merits.      We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.          Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.         See Nicholas v. Angelone, No. CA-00-493-2 (E.D.

Va. Sept. 27, 2001).           We dispense with oral argument because the

facts    and   legal    contentions     are   adequately   presented     in   the

materials      before    the    court   and   argument   would   not    aid   the

decisional process.




                                                                       DISMISSED




                                         2